Citation Nr: 0915147	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for a back condition, 
to include consideration as secondary to a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1953 to 
September 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board previously remanded this claim for further 
development in June 2008.


FINDINGS OF FACT

1.  The Veteran's service treatment records were destroyed in 
a fire at the National Personnel Records Center (NPRC) and 
the VA undertook necessary steps to corroborate the Veteran's 
account of in service injury though other sources.  

2.  A bilateral knee condition was not present during 
service, arthritis of the knees was not manifest to a 
compensable degree within a year after separation from 
service, and bilateral knee condition is not shown to be 
related to any incident in service.

3.  A back condition was not present during service, 
arthritis of the spine was not manifest to a compensable 
degree within a year after separation from service, and a 
current back condition is not shown to be related to any 
incident in service or any bilateral knee condition.


CONCLUSION OF LAW

1.  A bilateral knee condition was not incurred in, or 
aggravated by service, and arthritis of the knees may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A back condition was not incurred in, or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to provide a claimant notification 
of the information and evidence necessary to substantiate a 
claim, the division of responsibility in obtaining evidence 
and assistance in developing this evidence.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements 
were accomplished in an August 2005 letter.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Though 
the Veteran's service treatment record is unavailable due to 
a fire at the NPRC, VA undertook necessary steps to 
corroborate the Veteran's claimed in-service injuries though 
other sources, as outlined in Cuevas v. Principi, 3 Vet. App. 
542 (1992).  Additionally, the Veteran has not indicated 
there are any relevant private or VA treatment records that 
VA should obtain to further assist him to substantiate his 
claim and the Veteran was afforded a VA medical examination 
related to his claim.  Moreover, the AMC/RO has fully 
complied with the June 2008 Board remand of the present 
claim.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim, and no further 
assistance to the Veteran with the development of evidence is 
required.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as arthritis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has perfected the present appeal seeking service 
connection for a bilateral knee condition and a back 
condition.  Through his various submissions and statements, 
the Veteran maintains that he injured his knee while on 
active duty and this injury has caused his present bilateral 
knee disorder.  The Veteran further asserts that this knee 
disorder caused a secondary injury to his back.  It is upon 
these contentions that the Veteran seeks service connection 
for his bilateral knee and back condition.  

The NPRC informed the Veteran and the VA that the Veteran's 
service treatment records were destroyed in a fire in July 
1973.  Accordingly, the VA undertook necessary steps to 
attempt to verify the Veteran's account of his in service 
injury though other sources, as required by law.  See Cuevas, 
3 Vet. App. 524.  The Veteran provided multiple timeframes 
for his in-service injury, the VA checked each timeframe for 
in-patient hospitalization records and sick/morning reports 
from the Veteran's unit.  A search for each respective source 
contained no mention of the Veteran or any evidence that 
would corroborate the Veteran's account of an in-service 
injury.  

In an additional effort to assist the Veteran, he was 
provided an August 2008 VA examination.  During this 
examination, the Veteran reported injuring his right knee 
while playing baseball in service and that his altered gait 
resulted in his current back disorder.  The Veteran further 
indicated that he was unsure of any diagnosis associated with 
this injury, that surgery was never required, and that he was 
able to return to full duty without any problems.  
Subsequently, the examiner performed an appropriate physical 
examination of the Veteran and took x-rays of his knees and 
back.  Based on this information, the examiner diagnosed the 
Veteran with mild osteoarthritis of the knees and mild to 
moderate degenerative arthritis of the spine.  

Though the Veteran was found to have a current disability, 
the examiner opined that these disorders were more than 
likely not due to the Veteran's claimed in service injuries.  
As it related to the Veteran's knees, the examiner stated 
that the Veteran's right knee condition was consistent with 
age related degenerative changes and that the left knee was 
similar in appearance, which supported a conclusion of "age-
related degenerative arthritis, rather than a post-traumatic 
arthritis from his remote injury."  Further, the examiner 
found no medical evidence that mild arthritis of the knee 
would lead to lumbar spine arthritis.  Moreover, he stated 
that the Veteran's "lumbar spine arthritis appear[ed] to be 
more advanced than the the knee joint, which would argue 
against the knee joint causing the lumbar spine arthritis."  
Essentially, the only medical opinion of record does not 
support he Veteran's account of his disorder.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, while there is current evidence of knee and back 
disorders, there is no medical evidence of these disorders 
during the Veteran's period of active service.  More 
importantly, there is no evidence establishing a medical 
nexus between military service and the Veteran's current 
bilateral knee and back disorder; therefore, service 
connection is not warranted.  

The Veteran's own opinion that his current bilateral knee and 
back conditions are related to service is not enough to 
support his claim.  Lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, his opinion alone is insufficient 
to provide the necessary nexus between his back and bilateral 
knee conditions and his military service.

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service treatment 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  Though the Veteran's service treatment record is 
unavailable, a search of the available resources failed to 
produce any evidence that would corroborate his account of an 
in service injury.  Moreover, at his August 2008 VA 
examination, the examiner accepted the Veteran's account of 
his disorder and ultimately concluded that his present 
arthritic conditions were attributable to aging and not 
military service.  Additionally, there is no medical evidence 
of record indicating that the Veteran had any arthritic 
condition within a year of his separation from service.  
Further, the Veteran has not provided a consistent account of 
his disorder, as he indicated at his August 2008 VA 
examination that he only injured his right knee in service 
but in his numerous correspondences to the VA he maintained 
he injured both knees.  Based upon the above, the Board finds 
that VA has met this heightened duty.  As the preponderance 
of the evidence is against the Veteran's claim for service 
connection claims for a back disorder and a bilateral knee 
disorder, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee condition is denied.

Service connection for a back condition is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


